per curiam:
Since we lack jurisdiction therefor, we are precluded from considering whether a sale of a real property for $2,100 less than the price for which it had been originally acquired by the vendors establishes a presumption to the *270effect that said difference constitutes a gift, under the provisions of § 211 of the new Act No. 167, approved June 30, 1968, to levy taxes on inheritance estates and on gifts.1
On February 18, 1970, the Registrar of Property, Section V, San Juan, refused to record deed No. 407 executed on March 11, 1969, before Notary Carlos J. Faure, involving the sale of an apartment located in the building known by the name of Green Village in Río Piedras. The refusal is based on the fact that the sale for $2,100 less than the price for which it was acquired, “may constitute a gift” without the payment or tax exemption therefor having been verified, or in default thereof, without it having been shown that the sale price is the fair value of the real property “on the date of the transaction.”
The note of refusal against which the present administrative appeal was brought was served upon the aforementioned notary and received by him on February 20, 1970, by certified mail with return receipt.
The notice of appeal is dated and was filed with the Office of the Clerk of this Court on the following ■March 25, after the termination of the 20-day period fixed by the law to appeal from the refusals of the registrars of property, § 3 of the Act of March 1, 1902; 30 L.P.R.A. § 1773; Gonzalez v. Registrar, 75 P.R.R. 344 (1953). Since this appeal involves a jurisdictional term and, since, as repeatedly held by this Court, we lack jurisdiction to take cognizance of the appeal on the merits, it is proper to dismiss the same.
The appeal will be dismissed.
Mr. Justice Rigau did not participate herein.

 This question was considered by this Court, under the law then in force, in Nieto v. Registrar, 91 P.R.R. 668 (1965). See also, Cupeles v. Registrar, 87 P.R.R. 734 (1963).